DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 08/19/19 for application number 16/544,063.  The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, IDS, and Claims. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,423,191. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Although the claims at issue are not identical, they are not patentably distinct from each other, with the differences highlighted below:





Patent No. 10,423,191
Claim 1:
A computer program product for facilitating processing in a computing environment, said computer program product comprising: 

a computer readable storage medium readable by a processing circuit and storing instructions to perform a method comprising:

obtaining a clock comparator sign control to be used to determine whether unsigned arithmetic or signed arithmetic is to be used in a comparing operation; and 

using the clock comparator sign control in a comparison of a value of a clock comparator and at least a portion of a value of a time-of-day clock to determine whether a selected action is to be recognized.
Claim 1:
A computer program product for facilitating processing in a computing environment, said computer program product comprising:

a computer readable storage medium readable by a processing circuit and storing instructions to perform a method comprising:

obtaining a clock comparator sign control to be used to determine whether unsigned arithmetic or signed arithmetic is to be used in a comparing operation;

using the clock comparator sign control in a comparison of a value of a clock comparator and at least a portion of a value of a time-of-day clock to determine whether a selected action is to be recognized, wherein the using the clock comparator sign control in the comparison results in correctly indicating whether the selected action is to be recognized, regardless of whether the time-of-day clock has overflowed; and

performing, by a processor, based on the comparison, the selected action.


Claim 1 of the ‘191 patent discloses all of the limitations of Claim 1 of the instant application.  As such, Claim 1 is rejected accordingly.
The remaining claims of the instant application repeat the same limitations as recited in the ‘191 patent or are dependent upon repeated claims, and thus are rejected accordingly.

Allowable Subject Matter
Claims 2-4, 6, 11-13, 15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the double patenting rejection and rejection under 35 U.S.C. 101 are overcome.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 are directed to the abstract idea of comparing a value of a clock comparator and a value of a time-of-day clock, using a clock comparator sign control. The claims do not appear include any additional elements that are sufficient to amount to significantly more than the judicial exception, as the clock comparator sign control simply appends a well-understood, routine, and conventional activity previously known to the industry.
Claim 1 recites, in part, a computer program product which performs the method of using a clock comparator sign control in a comparison of a value of a clock comparator and a portion of a value of a time-of-day clock, to determine whether an action is to be recognized. The steps describe the concept of collecting and comparing values of clocks, which corresponds to the concept of collecting information and analyzing the information, which the courts found to be an abstract idea in Electric Power Group. As such, the limitation provided in Claim 1 regarding comparing the value of a clock comparator and a time-of-day clock amounts to an abstract idea.
Moreover, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, when considered both individually and as an ordered combination, does not amount to significantly more than the abstract idea. The claim recites the additional limitation of obtaining a clock comparator sign control to be used in the comparison. However, use of a clock comparator sign control, specifically whether to utilize signed or unsigned arithmetic in a mathematical 
Claims 2-9 depend upon Claim 1, and thus incorporate all the limitations of Claim 1. The additional limitations provided in Claims 2-6 expand upon the abstract idea of comparing a value of a clock comparator with a time-of-day clock, without providing any elements which would provide significantly more to the elements of Claim 1.
Claims 10 and 16 repeat the same limitations as recited in Claim 1, and thus are rejected accordingly.
Claims 11-15 and 17-20 depend on Claims 10 and 16, and similarly do not appear to provide any additional elements which would provide significantly more to the elements of Claims 10 and 16, respectively, and thus are rejected accordingly.
As such, claims 1-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cismas et al., US Pat. Appln .Pub. No. 2006/0117316 (as listed in the IDS), in view of Tock et al., US Pat. No. 7,774,455 (as listed in the IDS).
Regarding Claim 1, Cismas discloses a computer program product for facilitating processing in a computing environment [computer program product contained in local memory; local memory controller 44 connected to local memory. Fig. 2; par 35, II. 24-25], said computer program product comprising:
a computer readable storage medium readable by a processing circuit and storing instructions to perform a method [computer program product contained in local memory; local
memory controller 44 connected to local memory. Fig. 2; par 35, II. 24-25] comprising:

However, while Cismas discloses utilizing the clock comparator sign control in operations such as subtraction, Cismas does not explicitly teach using the clock comparator sign control in a comparison of a value of a clock comparator and at least a portion of a value of a time-of-day clock to determine whether a selected action is to be recognized.
In the analogous art of managing the execution of operations in a computing system, Tock teaches comparing of a value of a clock comparator and at least a portion of a value of a time-of-day clock to determine whether a selected action is to be recognized [in determining whether time-of-day is permitted, there is necessarily a comparison between the time-of-day clock and a clock to which it is being compared. Step 506, Fig. 5; col. 11, II. 7-17].
It would have been obvious to one of ordinary skill in the art, having the teachings of Cismas and Tock before him before the effective filing date of the claimed invention, to incorporate the comparison as taught by Tock into the method as disclosed by Cismas, to allow only authorized access to perform operations on the computing system [Tock, col. 2, II. 10-12; col. 10, II. 64-67].
Regarding Claim 5, Cismas and Tock disclose the computer program product of Claim 1. Tock further discloses wherein the selected action is an interruption of processing within the computing environment [if the operation is permitted, then access is permitted, and the 
Regarding Claim 7, Cismas and Tock disclose the computer program product of Claim 1. Cismas further discloses wherein the clock comparator sign control is located in a control register [SA flag is in the status register 76, par 56, II. 13-15].
Regarding Claim 10, Cismas discloses a computer system for facilitating processing in a computing environment, said computer system comprising: a memory [local memory controller 44 is connected to local memory. Fig. 2; par 35, II. 24-25].
The remainder of Claim 10 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Regarding Claim 14, Cismas and Tock disclose the computer system of Claim 10. Claim 14 repeats the same limitations as recited in Claim 5, and thus is rejected accordingly.
Regarding Claim 16, Cismas discloses a computer-implemented method of facilitating processing in a computing environment [using the system of Fig. 2].
The remainder of Claim 16 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cismas and Tock, and further in view of Bradbury et al., US Pat. Appln. Pub. No. 2015/0277923 (as listed in the IDS).
Regarding Claim 8, Cismas and Tock disclose the computer program product of Claim 1. However, Cismas and Tock do not explicitly teach wherein the clock comparator is 
In the analogous art of multithreaded computing systems, Bradbury teaches wherein the clock comparator is implemented as a clock comparator register and the time-of-day clock is implemented as a time-of-day clock register [par 25, II. 7-8].
It would have been obvious to one of ordinary skill in the art, having the teachings of Cismas, Tock, and Bradbury before him before the effective filing date of the claimed invention, to incorporate the registers as taught by Bradbury into the computer program product as disclosed by Cismas and Tock, to utilize architected registers for the CPUs to allow each CPU to share access to common registers such as the time-of-day clock [par 25, II. 8-10].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cismas and Tock, and further in view of Engler et al., US Pat. Appln. Pub. No. 2007/0061605 (as listed in the IDS).
Regarding Claim 9, Cismas and Tock disclose the computer program product of Claim 1. However, Cismas and Tock do not explicitly teach the method further comprising using the clock comparator sign control to specify what constitutes a discontinuity in a compared portion of the time-of-day clock.
In the analogous art of time-of-day clock comparison in precision computing, Engler teaches using the clock comparator sign control to specify what constitutes a discontinuity in a compared portion of the time-of-day clock [in comparing a TOD clock with a clock comparator, based on the value of the clock comparator and the TOD (which depends on a clock comparator 
It would have been obvious to one of ordinary skill in the art, having the teachings of Cismas, Tock, and Engler before him before the effective filing date of the claimed invention, to incorporate the discontinuity determination as taught by Engler into the computer program product as disclosed by Cismas and Tock, to protect the system against situations in which the clock is running faster than the TOD clock, and thus may lead to never resetting the clock, and losing synchronization [Engler, par 82].

Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul Yen/Primary Examiner, Art Unit 2186